Case 1:19-cr-00398-CMA-GPG Document 61 Filed 01/04/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00398-CMA-GPG

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  DANIEL ALFRED GALLEGOS,

        Defendant.


   ORDER ADOPTING AND AFFIRMING DECEMBER 17, 2020 RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE


        This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. # 53). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Counts One and Two of the

  Indictment, charging violations of 18 U.S.C § 875(c), Transmission of Communications

  Containing Threats to Kidnap and Injure in Interstate Commerce. The Court also notes

  that Defendant consented to Magistrate Judge Gallagher advising him with regard to his

  Constitutional rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal

  Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on December

  17, 2020, at which time he appropriately advised the Defendant of his rights and made

  inquiry as to the Defendant’s understanding of the charges, the terms of the plea

  agreement, the voluntariness of his plea, and of the consequences of pleading guilty.


                                              1
Case 1:19-cr-00398-CMA-GPG Document 61 Filed 01/04/21 USDC Colorado Page 2 of 2




  Based on that hearing Magistrate Judge Gallagher recommended that the District Court

  Judge accept Defendant's plea of guilty to Counts One and Two of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.

        2.     The plea as made in open court on December 17, 2020 is accepted and
               the Defendant is adjudged guilty of Counts One and Two of the
               Indictment, charging violations of 18 U.S.C § 875(c), Transmission of
               Communications Containing Threats to Kidnap and Injure in Interstate
               Commerce.


               DATED: January 4, 2021


                                   BY THE COURT:


                                   ___________________________________
                                   CHRISTINE M. ARGUELLO
                                   United States District Judge




                                            2
